 



Exhibit 10.37

Agreement on Short Message Service Cooperation

Party A: Guangdong Mobile Communications Corporation
Party B: Guangzhou Media Message Technologies, Inc.

Guandong Mobile Communications Corporation (hereinafter referred to as “Party
A”) is a network operator approved by the competent authority in charge of
information industry under the State Council, mainly engaged in providing mobile
network telephone service (including voice message, data and multimedia) to the
general public within Guangdong Province.
Guangzhou Media Message Technologies, Inc. (hereinafter referred to as “Party
B”) uses wireless interconnections as its major platform to provide a range of
mobile message services to customers who can access the Internet via mobile
terminal or PCs.
To fully bring into play each party’s advantage in its respective service area
and to provide Monternet short-message service to “GoTone” and “M-Zone”
subscribers in Guangdong and other subscribers permitted by Party A, the parties
hereby conclude the following agreement with respect to short-message service
cooperation based on the principles of equal benefit, advantage sharing and
mutual development.

Article 1 Contents of Cooperation Project



1)   As a provider of the short-messaging platform, Party A shall provide
networking channels to Party B with compensation. 2)   Party B shall use Party
A’s short-messaging system to provide the following information and application
services to Party A’s “GoTone” and “M-Zone” subscribers and other subscribers
permitted by Party A. Party B shall, according to subscribers’ customization
requirements, provide timely information services with sound quality and
quantity to subscribers. 3)   Party A shall use its billing and business
supporting system to provide Party B with paid business billing and fee
collection service.

Article 2 Party A’s Rights and Obligations



1)   Party A shall have the right to verify operation license for internet
information services or operation license for telecom value-added services,
credit certificate, business license, source of information, bank account and
other materials relating to the normal operation of business provided by Party
B. 2)   Party A shall provide short-message service to the short-message gateway
provided by Party B, and shall be responsible for providing Party B with
short-message gateway and short-message traffic volume control. Party A shall
have the right to timely adjust short-message traffic volume according to its
short-message center’s capacity. 3)   Any expansion of Party B’s business or its
application to alter its business must be subject to Party A’s review within
10 days upon submission of related materials by Party B. 4)   Party A shall have
the ownership of its subscribers and the right to learn the truth about Party
B’s business and have the right to request Party B to provide Party A with
customer information, business profile, log and statistics relating to Party B’s
Monternet services.

 



--------------------------------------------------------------------------------



 



5)   Party A shall have the right to stipulate management regulations of the
Monternet services, performance examining items, and standards and documentation
of customer services that Party B shall comply with and implement according to
Party A’s requests. Party A shall carry out 1-2 examines on Party B’s
performance every year according to the above-mentioned management regulations.
6)   Party A shall provide Party B with a system to identify and verify user
registration and log-on information, which system shall be connected with Party
B’s content service system, and the subscriber data recorded by such system
shall be the controlling information on the subscribers’ using of Party B’s
services. 7)   Party A shall provide Party B with a customer service number for
the customer to make complaint and enquire calls. And Party A’s customer service
center shall be the party to make final confirmation and distribution of
Monternet customer service problems, Party B’s customer service personnel or
customer service system shall assist Party A to analyze and deal with customers’
business-related complaints and enquiries. Party A shall have the right to
forward to Party B customer enquiries and complaints caused by non-network
communication problems arising from such business. Party A shall be liable for
such customer enquires and complaints caused by network communication problems.
8)   Party A shall collect the service fee from subscribers for Party B based on
Party A’s billing information. 9)   Party A shall provide Party B with the
traffic volume information of the short-messages sent via the short-message
gateway used by Party B. Such traffic volume information shall be the basis for
the settlement of short-message communication fee. 10)   Party A shall have the
right to verify the profit forecast of the parties provided by Party B to Party
A prior to the commence of the service. 11)   Party A and Party B may jointly
engage in marketing and customer advertisement. Party A shall have the right to
request Party B to identify the brand of “MONTERNET” upon Party A’s examination
and approval. In the event that Party B’s promotion and advertisement involves
Party A’s corporate name and other brand specifications, it shall be subject to
Party A’s prior examination and approval.

Article 3 Party B’s Rights and Obligations



1)   Party B shall provide Party A with true and reliable operation license for
internet information services or operation license for telecom value-added
services, credit certificate, business license, source of information and bank
account and other materials relating to the normal operation of business, and
guarantee that the billing for such information services complies with relevant
regulations of the state pricing authority. 2)   Party B shall comply with
relevant state policies, laws, decrees in regard to telecommunication and
internet information. Party B shall ensure the information content provided by
it not to violate relevant state laws, regulations and policies, and ensure not
to use Party A’s system deliver nine categories of illegal information listed in
Information Source Networking Information Safety and Security Liability
Statement (Appendix 4). Party B shall be responsible for filtering the
information content provided to subscribers (including the information content
edited by subscribers via Party B’s websites), and eliminating each sort of
unhealthy or illegal information.

 



--------------------------------------------------------------------------------



 



3)   In the event that Party A receives customers complaints with respect to
transmitting illegal information, Party B shall furnish Party A’s customer
service department its preliminary response within 2 hours and find out the
reasons within one working day, and Party B shall be responsible for immediately
ceasing transmitting illegal information. 4)   Party B shall verify subscribers’
true identity and display calling number along with the short-message, and no
anonymous short-message or short-message with only nick name displayed shall be
delivered to other subscribers’ mobile telephone (except chatting business of
virtual community). 5)   Party B shall strictly control any function of group
short-message service provided by it and ensure a piece of short-message can be
delivered to at most 1-2 calling numbers. 6)   During the term of this
Agreement, Party B shall not, through either channel and on either level of
business, connect Party A’s mobile data application business and the third party
with each other. Party B shall establish a separate database for Party A’s
Mobile subscribers (135-139), which is separated from that for the subscribers
of the third parties. Party B shall not, by means of any sort of business
(including short-message chatting, edited short-message and delivering
short-message via internet, etc.) and at its own discretion, realize disguised
connection between Monternet business and the third party. 7)   Within the term
of this Agreement, Party B shall not deliver advertisement or other irrelevant
information to subscribers. Any expansion or alternation of Party B’s business
shall be subject to Party A’s review and approval, and be verified by Party A’s
billing examination. Party B shall duly furnish Party A the business materials
that need to be accepted by Party B (as of the date of this Agreement, the
services provided by Party B are listed as Appendix 3 hereto.) 8)   Within the
term of this Agreement, Party B shall furnish Party A, according to Party A’s
requirement, a report with the data including situation of subscriber
development, subscriber classification, subscriber using customs, and business
forecast, etc., and duly transfer Party A the subscribers materials necessary
for managing such business, and ensure that Party A’s subscriber database is
upgraded. Party A shall keep such information confidential in according with
Article 6 “Confidential Clause”. Party B shall be responsible for providing
system to keep a log and shall keep historical records for at least one month.
9)   Party B shall ensure that subscribers are well aware of the price, content
and the means by which such services are provided prior to the subscribers
accept each service provided. 10)   On the basis of the principle of
voluntaries, Party B shall obtain subscriber’s consent prior to Party B
providing its services, and shall, according to subscribers’ customization
requirements, provide subscribers with duly information service with correct
quality and quantity. 11)   Party B shall comply with and implement Party A’s
management regulations, standards and documentation of customer service with
respect to Monternet business, and accept Party A’s inspection and supervision.
If Party B withdraws from providing Monternet service for whatever reason
(including compulsory withdraws in Party A’s examination), Party B shall be
responsible for providing a one-month grace period, within which Party B shall
continue providing its service and make an announcement of ceasing service on
its website (WWW/WAP) or through other channels. 12)   Party B shall be
responsible for handling customer enquiries and complaints caused by each
non-internet communication problem in such business, and establish effective
channels for complaints that shall be directed to Party A’s customer service
center. Party B shall assume the

 



--------------------------------------------------------------------------------



 



    ultimate liability to customer for those customer complaints for which
neither Party A nor Party B can reasonably explain. 13)   Party B shall be
responsible for furnishing Party A the bill of information fee collected for
short-message information service. The format of such list must be compliance
with the data format provided by Party A. 14)   Party B shall be solely liable
for tax payment on its profit. 15)   Party A shall issue a formal invoice to
Party A for such information service fee collected from Party A. 16)   Party B
shall actively engage itself in marketing and customer promotion. The content of
Party B’s promotion and advertisement shall include the “MONTERNET” brand as
required by Party A. 17)   Within 6 months after the entry into force of this
Agreement, Party B shall not, in Guangdong Province, conduct the same or similar
short-message business listed in the Appendix of this Agreement with the third
party.

Article 4 Maintenance Responsibilities



1)   Responsibilities for maintenance of the parties shall be divided at the
point where the parties’ equipments connect; each Party shall perform its
respective obligations to ensure the normal operation of its business. 2)  
Detailed responsibilities of the parties are listed in Appendix 1 hereto.

Article 5 Billing and Settlement



1)   Party A shall be entitled to the short-message communication fee arising
from subscribers’ or Party B’s using of short-message function. Party B shall be
entitled to the information service fees paid by subscribers. Party A shall
provide Party B with the service of collecting information fees and charge
certain collecting service fee. 2)   If subscribers refuse to pay the
information fees due to the quality of Party B’s service, such unpaid sum shall
be deducted from Party B’s information fees. 3)   If Party B fails to furnish
the bill of information fees collected according to time and format required,
Party A shall not include such sum in the information fees collected for Party B
and Party B shall be solely liable for any consequence arising therefrom. 4)  
Detailed method for billing and settlement is set forth in Appendix 2 hereto.

Article 6 Reward and Punishment Provision



1)   If any of the following occurs, Party A shall have the right to request
Party B to immediately rectify, and according to the real situation deduct the
information fees collected by Party A. Party A shall have the right to
immediately terminate the Parties’ cooperation when the circumstances are
particularly serious.

i)   Party B violates relevant state policies, laws and decrees with respect to
telecommunication and internet information. ii)   The contents of information
provided by Party B constitute violation of relevant state laws, regulations and
policies, or Party B uses Party A’s system to deliver nine categories of illegal
information listed in Information Source Networking Information Safety and
Security Liability Statement (Appendix 4).

 



--------------------------------------------------------------------------------



 



iii)   Party B mischarge or arbitrarily charge fees from subscribers and the
circumstances are serious. iv)   Subscribers strongly complain the quality of
Party B’s service. v)   Party B fails to use Party A’s company name and other
brand standards in Party B’s promotion and advertisement as required, and
results in negative social impact. vi)   Party B uses Party A’s mobile data
application business to connect with the third party, or, by means of any sort
of business (including short-message chatting, edited short-message and
delivering short-message via internet, etc.) and at its own discretion, realize
disguised connection between Monternet business and the third party. vii)   The
subscribers are seriously affected by Party B’s system testing, activation
modification, which results in strong complaints from subscribers. viii)   Party
A’s network system is damaged due to Party B’s system testing, activation and
modification. ix)   Other conducts of Party B constitute violation of this
Agreement.

2)   If any of the following occurs, Party A shall have the right to terminate
the Parties’ cooperation or not to renew this Agreement.

i)   Party B provides Party A with false operation license for internet
information services or operation license for telecom value-added services,
credit certificate, business license, source of information and bank account and
other materials relating to the normal operation of business, or the fees of
information services provided by Party B is not in compliance with relevant
regulations of the state pricing authority. ii)   Party B’s examining
performance ranks twice consecutively among bottom 5, and no effect arises from
rectification. iii)   In the term of this Agreement, Party B fails to achieve
the Parties’ profit forecast data furnished to Party A prior to the activation
of service. iv)   In the term of this Agreement, Party B conducts other
fraudulent acts and the circumstances are serious.

3)   If Party B’s examining performance ranks among top 10, Party A will provide
preferential promotion support, and give preferential consideration to Party B’s
other requests. 4)   If Party B effectively implement relevant provisions in
this Agreement, and the average annual rate of subscriber complaints on Party
B’s short-message service is low, Party A shall give preferential consideration
to extend this Agreement with Party B.

Article 7 Confidentiality

1)   Both parties shall be responsible to keep confidential all the customer
materials obtained from such services. 2)   Proprietary information received by
one Party from the other Party (the “Disclosing Party”) that is developed,
created, discovered or learned by the Disclosing Party, or transferred to the
Disclosing Party, and is of commercial value to the business of the Disclosing
Party, including but not limited to relevant commercial secret, computer
program, design techniques, idea, know-how, process, data, business and product
development plan, customer information relating to the business of the
Disclosing Party and other information, or confidential information that the
Disclosing Party receives from another party, shall remain the property of the
Disclosing Party, the other Party shall keep confidential any and all
proprietary

 



--------------------------------------------------------------------------------



 



    information, and without prior written consent of the Disclosing Party,
shall not use or disclose such proprietary information to any individual or
entity, except for the purpose of normal performance of the obligations
hereunder. 3)   Both parties shall be responsible to keep confidential this
cooperation and the terms and conditions of this Agreement. Without prior
written consent of the other Party, neither Party shall disclose to any third
party details of the cooperation between the parties and the terms and
conditions of this Agreement.

Article 8 Breach of Agreement

1)   If this Agreement cannot be performed due to any Party’s violation of this
Agreement, the other Party shall have the right to terminate this Agreement. 2)
  If any party breaches any obligations under this Agreement and incurs bad
social impact or economic losses to the other party, the other party shall have
the right to hold the party in breach responsible for such breach, requires the
party in breach to reverse such impact and make corresponding compensations, and
to terminate this Agreement.

Article 9 Force Majeure

Any party hereto shall not be held responsible for the other party’s economic
losses or the failure or delay to perform all or any part of this Agreement due
to force majeure events that could not be predicted and the result of which
cannot be controlled or prevented. However, the party affected by such force
majeure events shall promptly provide the other party with written notice of
such occurrence and, within 15 days thereafter, send a valid certificate issued
by the relevant authority explaining the details of such events and the reason
for its failure or delay to perform all or any part of this Agreement. Both
parties shall negotiate the performance or termination of this Agreement
according to the degree of impact on the performance hereof caused by such
events.

Article 10 Amendment or Modification

  1)   During the cooperation between the Parties, relevant business management
requirements and relevant customer management requirements stipulated by Party A
for the Monternet shall be incorporated as a supplement hereto. If there is any
conflict between the provisions of this Agreement and the management
requirements, the management requirements shall prevail. Both parties agree to
negotiate on the conflicting provisions, and execute a supplemental agreement.  
2)   If any party hereof intends to modify or terminate this Agreement, it shall
provide written notice to the other party at least 15 days prior thereto. Notice
in oral form shall be invalid. Any dispute arising from the termination of this
Agreement shall be negotiated in order to reach a resolution between the
parties.   3)   Any issues not included in this Agreement shall, upon agreement
through amicable negotiations between the parties, be included as a written
supplement hereto.   4)   This Agreement shall be governed by the laws of the
People’s Republic of China. If the Parties hereto fail to resolve dispute by
negotiation, either Party may file an action in front of the court of the place
where Party A is located.   5)   This Agreement shall enter into force after
being signed by the representatives of the Parties and affixed with the official
seal of the Parties; the term hereof shall be two years,

 



--------------------------------------------------------------------------------



 





      which is renewable upon agreement by both Party A and Party B through
consultation.   6)   This Agreement and its Appendixes are made into four
counterparts, every two for each party, all with equal legal effect.

Appendix 1: Maintenance Responsibilities
Appendix 2: Billing and Settlement
Appendix 3: Business and Price of Party B
Appendix 4: Information Source Networking Information Safety and Security
Liability Statement

Party A: Guangdong Mobile Communications Corporation
Authorized Representative:
Date: October 10, 2002

Party B: Guangzhou Media Message Technologies, Inc.
Authorized Representative:
Date: November 12, 2002



--------------------------------------------------------------------------------



 



Appendix 1: Maintenance Responsibilities

A. Diagram of the Maintenance Sections:

[f97228sina.gif]

B. Party A’s Rights and Obligations

1)   Party A shall contribute necessary software and hardware required by its
short-message system. 2)   Party A shall assist Party B to connect Party B’s
server to its short-message gateway. 3)   Party A shall be responsible for
providing Party B with the relevant technical agreement specifications and
interface technical specifications.



--------------------------------------------------------------------------------



 





4)   Party A shall be responsible for maintaining the normal operation of the
network telecommunications, and assume responsibility for network problems not
caused by Party B. Party A shall reserve his right to restrict delivery of any
mass of short-messages abnormal and overloaded, which may impact upon the
operation safety and security of Party A’s network. 5)   Party A shall provide
Party B with the statistics for the information traffic volume through the
telecommunications channel used by Party B, and ensure the reliability and
timeliness of such statistics data, and assume responsibilities for any damages
caused thereby. 6)   Party A shall notify Party B in advance for any
transmission interruption caused by testing, maintenance or other foreseeable
reasons, including the reason, time and period of such transmission
interruption. 7)   Party A shall ensure to immediately notify Party B for any
transmission interruption caused by unforeseeable reasons such as gateway
problem or other problems.

C. Party B’s Rights and Obligations



1)   Party B shall be responsible for construction and maintenance of its own
“information service” system, including all hardware equipment, system testing,
activation, system maintenance, daily service management, marketing promotion
and expenses that relate to such business. 2)   Party B shall be responsible for
the connection Party B’s system and Party A’s shore-message gateway, and
expenses for the application, lease and maintenance of relevant
telecommunication lines. 3)   Party B shall be responsible for editing, review
and composition of the information it provides, and ensure that the information
is timely, exact, true, reliable and legal, and assume corresponding liabilities
thereto. 4)   Party B shall be responsible for establishing the website column
“Monternet — My Service”. After the customers log in such website, the
“Monternet — My Service” column shall be displayed at remarkable place of the
webpage. The items of the column shall include the list of all services
customized for such subscriber at such website, and following each specific
service list provide the function of enquiry and withdraw of such service. The
set-up of the customization interface during customizing short-message shall
make convenient for customers to know the items and services provided by SP, and
the clear and specific billing standards shall be stipulated and include at
least verifying, adding, deleting, modifying, checking out and other basic
service functions; following the success of subscribers’ customizing service,
the system shall prompt the subscriber that “this service has been added to
‘Monternet-My Service’ column, if you want to enquiry or withdraw this service,
please click ‘Monternet-My Service’”. 5)   Party B shall ensure that the
testing, activation and modification of its system would not be carried out at
busy hours of Party A’s business. The works that may seriously impact
subscribers shall be conducted at late night. Party B shall ensure the above
mentioned works would not affect the normal operation of Party A’s network and
assume corresponding liabilities for any damages caused thereby to Party A’s
network system. 6)   Party B shall make prior notice to Party A in writing for
the testing, activation and modification of its system, and notify subscribers
of the same through effective means such as email, advertisement or short
message upon Party A’s confirmation thereof, and shall reduce

 



--------------------------------------------------------------------------------



 



    the impact on subscribers to the minimum degree. 7)   During the
cooperation, Party A shall observe Party A’s emergency adjustment to the volume
of shore-message for the purpose to ensure the normal and stable operation of
short-message services. 8)   Party B undertakes not to create any overload
traffic volume that may harm to safety and security of the network when
transmitting short-messages to Party A’s communication platform. 9)   Party B
shall provide 7-days-a-week and 24-hours-a-day system maintenance.

 



--------------------------------------------------------------------------------



 



Appendix 2: Billing and Settlement



1)   With respect to the local service, Party B shall file the characters of
collecting information fee into each message submitted according to Party A’s
unified format requirements. 2)   The means of payment of information fee is:
Party A shall charge the subscribers communication fee RMB 0.10 Yuan/message for
uplink messages, and charge Party B communication fee RMB 0.05-0.08 Yuan/message
for ill-balance downlink messages as follows:

         
Ill-balance downlink SM traffic (messages/month)
  Fee standard (RMB Yuan/message)
Below 5,000,000
  0.08  
5,000,000-10,000,000
  0.07  
10,000,000-20,000,000
  0.06  
Over 20,000,000
  0.05  



3)   Party B shall be entitled to the subscribers information service fee of the
short-message information service provided by Party B, and such fee shall be
collected by Party A from the GoTone subscribers on behalf of Party B. Party B
shall pay Party A at 15% of receivable information service fee, and reserve the
remaining 85% of receivable information service fee. The settlement month shall
be one month relatively behind the exact occurrence of credit and debt. 4)   The
communication fee paid by Party B to Party A and the billing list of information
fee collected by Party A on behalf of Party B shall be based on the daily
communication records of successful delivery furnished by Party A to Party B. 5)
  The Parties shall, on the 10th of each month (settlement month), verify the
data of receivable and actually paid information service fees in pervious month,
and, upon verification, settle the account no later than the 25th of each month
(settle month). 6)   If any conflict with respect to the statistics data of
information service fees arising between Party A and Party B, Party A’s data
shall prevail under the condition that the difference between the Parties’
statistics data is not over 6%. In the event that such difference is over 6%,
the Parties shall rectify and figure out the reason, and reasonably resolve
according to the actual situation.

 



--------------------------------------------------------------------------------



 



Appendix 3: Business and Price of Party B

1. Company’s Name in Full: Guangzhou Message Technologies, Inc.

     Address: Room 1108#1109, Tianhe Commercial Building, No 8, Zhongshandadao
West,
Guangzhou City
     Opening Bank: Yangcheng Sub-branch, Guangzhou Branch, Shenzhen Development
Bank
   Bank Account: 9250719070992
2. Network Connection Mode: SMS    WAP GPRS
     Connection Location: Guangzhou
3. Customer Service superintendent (2 persons)
     1) Name: Liu Dan    Tel: 13678906670
             E-mail Add: linda.liu@Memestar.com
     2) Name: Chen Jianfang    Tel: 13825022207
             E-mail: jerry.chen@Memestar.com
4. Customer Service Tel: 020-87577706, 87577719
5. Service Website:  WWW.meme.com.cn
6. Business Content Description and Price

                  Business Code   Name of Business   Specification   Fee
Standard   Sending Frequency
FCNV
  Mobile men and women   Net friend chat
game via SMS   $5yuan/month  
YDDFW
  Mobile rich   Quiz game with
award via SMS   0.1yuan/piece    
QZW
  Mobile job
searching website   Net job searching   0.3yuan/piece    
LTS
  Mobile chat room   Net chat game on
subject   0.1yuan    
FCDG
  Feichangdiange   Net song choosing
game   4yuan/song    
PTLS
  Common ring   Ring download via
SMS   1yuan/ring    
GBZLS
  Hi-fi ring   Ring download via
SMS   2yuan/ring    
BZT
  Standard picture   picture(LOGO)
download via SMS   0.5yuan/piece    
DT
  Big picture   picture download
via SMS   2yuan/ piece    
YAHOO
  Yahoo Personal   Chat with users of Hongkong Yahoo   5yuan/ month    
ZQCCC
  football guess via
Mobile   ball guess game   0.2 Yuan/ piece    

 



--------------------------------------------------------------------------------



 



Appendix 4: Information Source Networking Information Safety and Security
Liability Statement

     Information source Accountability Company accesses into China Mobile
Internet (CMNET) or short-message gateway (including short-message information
platform IOD, short-message center) of Guangdong Mobile Communications
Corporation, and guarantees to abide by the following regulations:



1)   Observe relevant law, administrative regulations and management regulations
of the country; strictly implement information safety and security management
stipulations. 2)   Shall not use China Mobile Internet (CMNET) or short-message
gateway (including short-message information platform IOD, short-message center)
for any illegal or criminal activities that may harm to national security, or
disclose national secretes; shall not use China Mobile Internet (CMNET) or
short-message gateway (including short-message information platform IOD,
short-message center) to compose, refer, copy and transmit any information that
may violate constitution and law, hamper public security, disrupt national
unification, disrupt solidarity of the nationalities, or any pornographic or
violent information; shall not use China Mobile Internet (CMNET) or
short-message gateway (including short-message information platform IOD,
short-message center) to transmit any information that may contain any of the
following:

i)   be against the basic principles established by the constitutional law; ii)
  jeopardize state security, betray national secretes, subvert national
political power, disrupt national unification; iii)   harm to national glory and
benefit; iv)   incite hatred or discrimination of nationalities, disrupt
solidarity of the nationalities; v)   disrupt national religious policies,
advocate heresy and superstition; vi)   spread rumors, disturb social order,
disrupt social stability; vii)   spread obscenity, pornography, gamble violence,
homicide, terrorism, or solicit a crime; viii)   insult and slander others,
infringe other’s legal rights and benefits; ix)   contain other items that are
prohibited by laws and administration regulations.

If any above mentioned illegal or criminal activities and harmful information is
found, measures must be immediately taken to suppress, and report to relevant
competent authorities in time.

3)   The information provided by information source Accountability Company must
be compliance with relevant state intellectual property regulations. 4)   The
information source accountability company shall establish effective information
security and confidentiality management system and technical safeguard measures,
and accept the management, supervision and inspection of relevant competent
authorities. 5)   If any violation on above provisions, Guangdong Mobile
Communications Corporation shall have the right to take measure shut access
channel of relevant information source; meanwhile, hold the accountability
company for such violation, and terminate the cooperation with such
accountability company. Guangdong Mobile Communications Corporation shall keep
this Liability Statement.

Accountability Company: Guangzhou Media Message Technologies, Inc.

 



--------------------------------------------------------------------------------



 



Person In Charge: (signature & seal)
Date: November 12, 2002

 